By the Court.

Nisbet, J.
delivering the opinion.
[1.] A judgment rendered by a Court not having jurisdiction of the person and subject matter, is a nullity, and may be impeached whenever and wherever it is sought to be used as a valid judgment. Towns, Governor, vs. Springer et al. 9 Geo. R. 130. 4 Geo. 47.
[2.] This judgment was rendered against the Central Bank by the Superior Court of Muscogee County, and the question is this, to wit: had that Court jurisdiction over the Central Bank in that County ? By the Constitution of the State, all civil cases shall be tried in the County wherein the defendant resides. Prince, 910. Except in the cases provided for in the Constitution and in Equity cases, a citizen cannot be called to answer to a suit in any County of the State other than that of his residence. Anywhere else, jurisdiction over his person is denied to the Courts by the Constitution. Does this constitutional provision apply to Ihe Central Bank of Georgia ? It is claimed to apply only to natural persons. The reading of the Constitution is wholly free from ambiguity. It has no reference to the character of the person, but refers to cases. The declaration of the fundamental law is, that all civil cases shall be tried in the County where the defendant resides. This was a civil case. But it was farther argued that the defendant in this case, to wit: the Central Bank has no residence in any particular County; that its residence is in each and every County within the limits of the State, and if so, was as liable to suit in the County of Muscogee as any where else. If this be true, the Constitution was not violated, and the judgment is valid.
[3.] However plausible the idea may be, that a corporation, an intangible entity, deriving its existence and all its functions, from the Legislature, and possessing no natural personality, is ubiquitous within the limits of the State, in the absence of any *456designation of its locality by law; yet in this case it has no application, because the charter of the Central Bank fixes its locality at Milledgeville. There, therefore, it is suable — there, it is made by law, commorant. It is an artificial person, resident, by legislative enactment, at Milledgeville. The charter provides, “ that a bank shall be established in behalf of the State of Georgia at Milledgeville, in said State, to be known and called by the name and style of the Central Bank of Georgia.” Prince, 72. This seems to be conclusive of this question. If, however, the charter did not determine the locality of the bank, I should hold that it would be considered as resident, for the purposes of a suit, in that County, wherein its place of business was situated. If the Constitution had directed that all civil cases should be tried in the County where the citizen resides, the argument of counsel would be more pertinent. It speaks of the defendant. A corporation is as truly a defendant as a natural person. Being a defendant in a civil suit, and made resident in a particular County, by a provision of its charter, we have no doubt but that it is within the protection of the constitution, and that suit can be brought against it alone in that County.
It is claimed farther that the charter subjects the bank to suit before any Court of Record, or in any other place whatsoever; and the effect of this is to give it a residence in any County of the State for the purposes of a suit. The 15th section of the charter declares that the Central Bank of Georgia, by that name, “ shall be and is hereby made able and capable in law, to sue and be sued, plead and be impleaded, answer and be answered, defend and be defended, in Courts of Record, or any other place whatsoever.” Prince, 74. This clause is not understood to enlarge the jurisdiction of any particular Court or Courts, but to. give a capacity to the corporation to appear, as a corporation, in any Court which would, by law, have cognizance of the cause, if an individual were the party. Such was the construction which the Supreme Court of the United States put upon precisely the same clause in the charter of the Bank of the United States. Bank of the United States vs. Devearux et al. (5 Cranch's Rep. 61.) The Superior Court of Muscogee County *457would have, bylaw,no jurisdiction in a civil case, over an individual residing in the County of Baldwinj none, therefore, over this corporation, (upon this construction, clearly the true one of this clause in the charter) located in Baldwin County.
To save this judgment, the learned counsel has invoked a construction of the Constitution, which has the charm of novelty, and which it is our duty to notice. It is this : the limitation of the trial of. civil cases to the County where the defendant resides, is referable to such civil cases as are. brought in the Inferior Court, and has no reference to cases brought in the Superior Court. The Constitution gives to the Superior Courts concurrent jurisdiction in all civil cases, and after defining some other powers of the Superior Courts, it proceeds to declare that, “ The Inferior Courts shall also have concurrent jurisdiction in all civil cases (except in cases respecting the titles to land) which shall be tried in the County wherein the defendant resides, &c. The reading of the counsel gives this meaning to this clause, to wit: the Inferior Courts shall also have concurrent jurisdiction in all civil cases, which cases, when brought in the Inferior Court, shall be tried in the County wherein the defendant resides; thus applying the requisition of trial in the County of The defendant’s residence, to cases brought in the Inferior Court. Such is not the meaning of the Constitution. The clause referred to contains two propositions : the first, is a grant of concurrent jurisdiction with the Superior Courts, to the Inferior Courts in all civil cases; the second is a distinct statement, that all civil cases shall be tried in the County wherein the defendant resides. Whe.ther in the Superior or Inferior Courts, civil cases are to be tried in the County of the defendant’s residence. This has been the construction from the beginning. It is sustained by a fair reading of the clause, and yet more strongly vindicated by the reason and policy of the Constitution. There is no reason why a civil suit, when brought in the Inferior Courts, should be tried in the County wherein the defendant resides, which does not obtain, when such suit is brought in the Superior Courts. In either case, the reason and policy of the requirement are the same.
*458[4.] In this case the Director of the Central Bank waived the want of jurisdiction in Muscogee, and appeared and pleaded to the action upon the merits, making no objection to the jurisdiction. The case is not thereby altered. The waiver and pleading to the merits cannot give jurisdiction, when it is not given by law. Much less can they confer jurisdiction in a case where it is prohibited by law — by the fundamental law. The right of being sued in the County of his residence, is a privilege guaranteed by the Constitution to the defendant. But this is not all; it is founded in a policy which has reference to the rights of every citizen. Every citizen is interested to know what suits have been instituted against others — what liens have been created by judgments. It is his right to know these things by an inspection of the record. To protect this right there ought to be a fixed locality for the record. He ought not to be driven to search the records of every County in the State. With good reason, therefore,, aside from the convenience of the defendant, the law requires civil suits to be tried where he resides.
To permit waivers expressly made, or implied from appearance, to confer jurisdiction, would be to defeat the policy of the Constitution.
[5.] There are cases where the Court has jurisdiction of the person and the subject matter by law, and the defendant has some privilege which "exempts him from the jurisdiction, in which he may waive his privilege. So a citizen of a foreign State, may come into a Court of Georgia entertaining jurisdiction rightfully by our own laws, and waive his exemption from the jurisdiction, as a citizen of another sovereignty, and so doing will be bound by the judgment. Such cases depend upon principles very different from those which control the case before me. In the case of The Georgia Railroad and Banking Co. vs. Harris et al. we held, that a judgment obtained by consent in a County other than that of the defendant’s residence, would be set aside in favor of a junior judgment creditor. We left the question open then, whether such a judgment would be valid as between the parties to it, when not in conflict with the rights of third persons. It will be seen by a perusal of that case, that the reasoning of this C ourt *459goes very far to set aMre such a judgment, as between the parties. 5 Ga. R. 527. 4 Ibid, 50. 9 Ibid, 132. R. M. Charl. R. 300. The policy of the Constitution would seem to me necessarily to invalidate it. Third persons are not objecting to this judgment. It is a question bet^en the plaintiff and the bank. This bank is a public corporation — its funds belong to the State — all the people are interested in them. The Legislature has made it suable at Milledgeville. Reasons of public policy require that it be sued there alone, which reasons do not apply with the same force to individuals. I shall not stop to state them.
Whether a judgment obtained by consent out of the County of the defendant’s residence, in case of citizens, be or not valid, as between the parties, is a question which this Court reserves for future decision. This judgment we pronounce void, both as to third persons and inter partes.
Let the judgment below be reversed.